  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SOUTHERN FIELD MAINTENANCE )
AND FABRICATION, LLC,      )
                           )
     Plaintiff,            )
                           )                       CIVIL ACTION NO.
     v.                    )                         2:18cv581-MHT
                           )                              (WO)
WALTER ERIC KILLOUGH,      )
et al.,                    )
                           )
     Defendants.           )

                                  JUDGMENT

       The court having been informed in the notice of

settlement    (doc.         no.    84)    that     this    cause     is    now

settled, it is the ORDER, JUDGMENT, and DECREE of the

court that this lawsuit is dismissed in its entirety

with    prejudice,     with       the    parties    to    bear   their     own

costs and with leave to the parties, within 49 days, to

stipulate    to   a    different         basis   for     dismissal    or    to

stipulate    to       the     entry       of     judgment    instead       of

dismissal, and with leave to any party to file, within

49 days, a motion to have the dismissal set aside and

the case reinstated or the settlement enforced, should
the settlement not be consummated.

    It is further ORDERED that all outstanding motions

are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 24th day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
